ALLOWABILITY NOTICE
The present application is a Continuation (CON) of U.S. Application No. 16/179,676 (US 10,870,794 B2).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Dandawate et al. (US 2018/0346801); Baran, JR, et al. (US 2003/0220204); and Maghrabi et al. (US 2014/0116695) are the closest prior art references, of record.
Dandawate discloses a treatment of a subterranean formation using a composition comprising a silane-based tackifier (Abstract), wherein the composition may further comprise a secondary tackifier ([0098]); at least one proppant, such as silica ([0074]); and a curing agent such as N-2-(aminoethyl)-3 aminopropyltrimethoxysilane, 3-glycidoxypropyltrimethoxysilane, n-beta-(aminoethyl)-gamma-aminopropyl trimethoxysilane, and/or n-beta-aminoethyl)-gamma-aminopropyl trimethoxysilane  ([0100])1.  Dandawate discloses that the silane-based tackifier can form stronger bonds with proppants, such as via reaction with silica surfaces ([0063]).  Dandawate further discloses that the treatment composition comprising the silane-based tackifier may be used in a pre-pad fluid and/or in the form of a pill to consolidate or stabilize the subterranenan formation ([0067]).
2  
Maghrabi teaches a well fluid composition comprising a particulate, wherein the particulate is a modified silica (Abstract; [0027]) to be used as a wash, dump, slug, or pill ([0048]), wherein the fluid may be in the form of a suspension such as an emulsion or foam ([0087]), wherein the modification may be a surface modification comprising trimethylsilanol ([0149]).  Maghrabi further teaches that the treatment fluid may comprise a brine ([0155]) and wherein tests may be performed to determine compatibility with salt concentration and formation fluids ([0157]).
However, the prior art references, alone or in combination, fail to disclose and/or render obvious wherein the aqueous brine resistant silicon dioxide nanoparticle dispersion comprises silica nanoparticles surface modified with trimethoxy[3-(oxiranylmethoxy)propyl] silane in combination with an organosilane selected from 3-(triethoxysilyl)propyl succinic anhydride, 3-(trimethoxysilyl)propyl methacrylate, hexamethyl disiloxane, hexamethyl disilazane, trimethoxy methyl silane, trimethoxy phenyl silane, vinyl trimethoxysilane, 3-(N,N-dimethylaminopropyl)-trimethoxysilane, 3- (diethylamino)propyl trimethoxysilane, trimethoxy(octadecyl)silane, isobutyl trimethoxysilane, hexyltrimethoxysilane, decyltrimethoxysilane, isooctyltrimethoxysilane, hexadecyltrimethoxysilane, propyltrimethoxysilane, and octyltriethoxysilane, and wherein the aqueous brine resistant silicon dioxide nanoparticle dispersion is characterized by having a change in turbidity of less than about 100 NTU after API brine exposure according to an API brine resistance test by use of a turbidimeter.  
Therefore, Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Examiner note: 3-glycidoxypropyltrimethoxysilane = trimethoxy[3-(oxiranylmethoxy)propyl] silane
        
        2 Katsumi et al. (JP 2004150859 A) provides evidence that silane coating / functionalization moiety, such as vinyltrimethoxysilane imparts brine resistance. 
        
        The reference to Johnston provides evidence that silane modified nanoparticles for use in geological structures / subsurface reservoirs display colloidal stability under harsh salinity conditions in a standard API brine.